Citation Nr: 1216302	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1948 to July 1952 and from October 1961 to September 1962 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a TDIU rating.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is service connected for bilateral hearing loss, evaluated as 50 percent disabling prior to November 18, 2011, and 80 percent disabling from November 18, 2011; and tinnitus, evaluated as 10 percent disabling from February 2001; with a combined evaluation of 60 percent, effective from March 2006, and a combined evaluation of 80 percent, effective from November 2011. 

2. The competent medical evidence of record, on the question of whether the nature and severity of the Veteran's service-connected bilateral hearing loss and tinnitus prevent him from obtaining and retaining substantially gainful employment, is, at least, in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein to grant a TDIU rating is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA.  

II. Factual Background and Analysis

The Veteran essentially contends that he is no longer employable due to his service-connected disabilities of bilateral hearing loss and tinnitus.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition, there are circumstances under which disabilities may be combined and yet still be considered one disability and therefore requiring only a 60 percent rating: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a)(4).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The record reflects that the Veteran completed high school, but does not have any additional education or training.  He indicated on his claim for benefits that he worked as the director of supply for the VFW Ladies Auxiliary, for approximately 40 hours a week, from 1963 to 1994.  With regard to the time lost from illness during this period, the Veteran indicated "several".  He reported he was prevented from securing or following any substantially gainful occupation due to profound hearing loss and tinnitus, and that he became too disabled to work in 2007.  

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service connected for bilateral hearing loss, evaluated as 80 percent disabling; and tinnitus, evaluated as 10 percent disabling; with a combined evaluation of 80 percent, effective from November 18, 2011.  The Board notes further, the effective from March 2009, the Veteran had a combined evaluation of 60 percent.  Thus, the Veteran's service-connected disabilities meet the criteria for schedular consideration of TDIU.  38 C.F.R. § 4.16(a).  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Board acknowledges that there are conflicting opinions of record, as to the effect of the Veteran's service-connected disabilities, hearing loss and tinnitus, on his ability to maintain employment.  In support of his claim, he submitted two letters from a private audiologist, J.D.  In addition, there are two reports of VA examination.  

In a letter dated in October 2009, J.D. indicated that puretone testing revealed the Veteran had a moderate to profound notched sensorineural hearing loss, bilaterally.  J.D. opined that the Veteran's severe hearing loss and tinnitus had essentially rendered him unemployable.  J.D. explained that the Veteran needed to avoid working in any environment in which there was noise which may exacerbate his hearing loss; to avoid any environment which requires normal hearing or good speech understanding; and .  J.D. opined that these limitations would prevent verbal communication face-to-face as well as by telephone, and that his condition would pose a significant safety risk in any job involving transportation/driving or being around heavy or moving machinery.  J.D. concluded that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.  In another letter dated in March 2010, J.D. opined that the Veteran's severe hearing loss, poor discrimination ability, and tinnitus have essentially rendered him unemployable, and provided the same explanations and rationales as in the prior letter.   

On the VA general medical examination in November 2011, the examiner noted that the Veteran was 82 years old and had several non-service associated conditions that prevented him from obtaining/maintaining gainful employment.  The examiner noted that although the Veteran was unemployable, none of his physical illnesses or disabilities were service associated.  The examiner noted that with the Veteran's hearing aids in place, in a small examination room with one-on-one history taking, he was able to hear normal voice tones, but indicated he often misunderstood words.  It was also noted even with a hearing impaired phone and hearing aids, he had to have someone on the extension as he misunderstood words frequently.  

On the VA examination in December 2011, the assessment was bilateral low to high frequency sensorineural hearing loss with poor word recognition ability.  The examiner also noted that the Veteran's bilateral hearing loss and tinnitus had significant effects on his occupation, and that he had difficulty following instructions and hearing.  With regard to employability, the examiner/audiologist noted that it was not the Veteran's "contention to seek employment but rather achieve a 100% disability rating".  The examiner opined that the Veteran's hearing would affect his ability to obtain employment if verbal communication was a requirement of the position, but also noted that at age 82, it did not appear that the Veteran was interested in securing another job in the work force.

After having carefully reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus render him unemployable.  In this regard, the Board acknowledges the November 2011 VA examiner's opinion that the Veteran was unemployable due to non-service-connected disabilities.  Indeed, the record indicates that he has several significant nonservice-connected disabilities.  However, both the private audiologist and the VA examiner in December 2011 have provided competent opinions in support of the Veteran's claim.  In relying on the VA examiner's opinion from December 2011, the Board notes that the VA examiner improperly cited to the Veteran's advanced age and his lack of interest/intent to seek employment as factors supportive of the negative opinion, however, the Board notes that these are simply not proper bases for determining employability or entitlement to a TDIU rating.  Thus, as there is probative evidence both for and against the claim in this case, the evidence is in equipoise with respect to whether the Veteran's service-connected disabilities alone preclude him from obtaining and retaining substantially gainful employment.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.



ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


